IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                           __________________

                               No. 95-40453
                           Conference Calendar
                            __________________


SAMUEL KAY SHANNON,

                                        Plaintiff-Appellant,

versus

LELAND HEUSZEL,

                                        Defendant-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:94-CV-188
                         - - - - - - - - - -
                           August 23, 1995
Before KING, JOLLY, and WIENER, Circuit Judges.

PER CURIAM:*

     A complaint filed in forma pauperis may be dismissed as

frivolous pursuant to § 1915(d) if it has no arguable basis in

law or in fact.      Booker v. Koonce, 2 F.3d 114, 115 (5th Cir.

1993).   This court reviews a § 1915(d) dismissal for an abuse of

discretion.    Id.

     Shannon has not shown how defendant Heuszel was personally

involved in any alleged constitutional deprivation or how any


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-40453
                                -2-

policy was involved.   See Thompson v. Steele, 709 F.2d 381, 382

(5th Cir.), cert. denied, 464 U.S. 897 (1983); Thompkins v. Belt,

828 F.2d 298, 304 (5th Cir. 1987).   The district court thus did

not abuse its discretion by overruling Shannon's objections to

the magistrate judge's report and dismissing Shannon's § 1983

claim as frivolous pursuant to § 1915(d).

     Finally, Shannon requests the appointment of counsel.    The

case is not so exceptional that appointing counsel would be

appropriate.   See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th

Cir. 1982).

AFFIRMED.